Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 2/11/2019, the following occurred: Claims 1-4, 8-11 and 15-18 have been amended.
Claims 1-20 are pending and have been examined.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 8, and 15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 8, and 15 fall into at least one of the statutory categories (i.e., process or system or non-transitory CRM). The identified abstract idea is (claim 1 being representative):

receiving […] user-entered clinical trial data;
extracting […] concepts and values from each section of the received clinical trial data […];
searching […] a corpus of existing trials with concepts similar to the extracted concepts and values;
computing […] an edit distance for each section of the existing trial;
calculating […] an overall similarity score based on a weighted distance of each section of the existing trial; and
displaying […] the overall similarity score to a user on a graphical user interface, wherein one or more most similar existing trials from the corpus are transmitted to the user, wherein the overall similarity score is computed against the entire corpus of the existing trials.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of one or more processors (claims 1 and 8) and one or more computer-readable memories (claim 8) and one or more computer-readable tangible storage media (claims 8 and 15). That is, other than reciting one or more processors and one or more computer-readable memories (claim 8) and one or more computer-readable tangible storage media (claims 8 and 15), the claimed invention amounts to a human following a series of rules or steps to measure the similarity of clinical trials. For example, but for the one or more processors and one or more computer-readable memories and one or more computer-readable tangible storage media, the claims encompass a person receiving clinical trial data, extracting concepts and values, October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a processor (Claim 1), one or more processors and one or more computer-readable memories (claim 8), and one or more computer-readable tangible storage media (claims 8 and 15) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims further recite the additional element of using natural language processing (NLP). In computational linguistics, an NLP is one or more “techniques 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the a processor / one or more processors and the one or more computer-readable memories (claim 8) and the one or more computer-readable tangible storage media (claims 8 and 15) to perform the method (represented by claim 1) amounts to no more than mere instructions to apply the exception using a generic computer and/or components. Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of NLP is considered generally linking the abstract idea to a particular technological environment. This has been reevaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. Stevens et al. (US2020/0194131) indicates that 
Claims 2-7, 9-14, and 16-20 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea and/or (2) do not further limit the claim to a practical application and/or (3) do not provide an inventive concept such that the claims are subject matter eligible.	Claim(s) 2-7, 9-14, and 16-20 merely further describe(s) the abstract idea (e.g. arrays, edit cost, ontology, similarity, edit distance, concepts).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5-8, 12-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 2020/0004876) in view of Tripathi et al. (US 2020/0090790). 

Re. CLAIM 1, Sinha teaches measuring the similarity of clinical trials, the method comprising:
receiving, by a processor, user-entered […] ([0048] teaches a processor configured to perform the various operations. [0002] teaches receiving input by users. [0006] teaches receiving electronic documents.) 
extracting, by the processor, concepts and values from each section of the received […] using natural language processing ([0038] teaches using NLP to identify different sentences (sections). Fig. 4 teaches using NLP extract sentences and sentence context with score (concepts and values).);
searching, by the processor, a corpus of existing […] with concepts similar to the extracted concepts and values (Fig. 3 teaches electronic search query, set of electronic documents, contextual index, and contextual search ranking. [0096] teaches a corpus. [0099] teaches query terms. Abstract teaches generating a contextual search ranking for a subset of the set of electronic documents based on the search terms and the contextual index (with concepts similar).);
computing, by the processor, an edit distance for each section of the existing […] ([0038] teaches query processing wherein the contextual search ranking system identifies terms in the received electronic search query and calculates edit distance. The Examiner interprets edit distance as being calculated for each sentence.);
calculating, by the processor, […] based on a weighted distance of each section of the existing trial ([0035] teaches keyword preprocessing techniques; and weighting documents that contain key phrases rather than just key words e.g. “west bank” can be more highly weighed than “west” or “bank”, thus instructing the search engine to rank documents that contain the phrase "west bank" more highly. [0127] also teaches calculating weightage for a context. [0002] teaches using edit distance to measure the relevancy and to rank documents. The Examiner interprets the edit distance as being weighted by the weighted context(s).); and
([0068] teaches providing output to the user and indication of user input on a user interface/display device including a display screen (graphical user interface).), 
wherein one or more most similar existing […] from the corpus are transmitted to the user ([0080] teaches a contextual search ranking is an ordered list of documents based on relevancy (similarity) rankings of those documents; and generating user interface data based on the contextual search ranking and transmit the user interface data (contextual search ranking) to the user device 314 for display by the user device 314.), 
wherein the […] is computed against the entire corpus of the existing trials ([0096] teaches generating a context-based relevancy ranking of a corpus (documents, see above) (the entire corpus) in a search system; and an algorithm implemented on a contextual search ranking system. [0105], [0113] teaches an Edit Distance score is computed while searching the set of electronic documents (against the entire corpus).)

Sinha may not teach
clinical trial data; 
trials; or
an overall similarity score.

Tripathi teaches 
	clinical trial data (Abstract teaches clinical trials data.); 
(Abstract teaches a set of clinical trials.); and
an overall similarity score ([0080] teaches the similarity score may be calculated using edit distance technique.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method for managing clinical trials of Tripathi to input clinical trials documents and data and provide a similarity score and to use this information as part of a method for contextual ranking as taught by Sinha, with the motivation of improving search accuracy over syntactic search systems, improving access and management of clinical trials, and decreasing the time and labor related to analyzing clinical trials data (see Sinha at para. 0004; and Tripathi at para. 0004 and 0006).

Re. CLAIM 5, Sinha/Tripathi teaches the method of claim 1, further comprising:
Generating a summary of the calculated overall similarity and provide the user with a summary report (Sinha [0002, 0005] teaches contextual search rankings (summary reports) that comprise the most relevant electronic documents searched for by the user according to edit distance. Tripathi [0080] teaches calculating the similarity score (overall similarity) using edit distance. Sinha [0068] teaches providing output (Sinha’s contextual search rankings including Tripathi’s similarity scores) to the user.)

Re. CLAIM 6, Sinha/Tripathi teaches the method of claim 1, further comprising:
Determining that a lower edit distance value indicates a greater degree of similarity between the first trial and the second trial (Sinha [0002] teaches syntactic search systems will rank (determine) documents (of Tripathi’s clinical trials) having less (lower) edit distance above documents having greater edit distance.)

Re. CLAIM 7, Sinha/Tripathi teaches the method of claim 1, 
wherein immediate parents or children of the extracted concepts are searched together when the corpus of the existing trial is searched (Sinha Fig. 7 and [0090] teaches a context hierarchy (including immediate parents and/or children nodes, see [0130, 0131]) that may be used to store the defined sentence score (e.g., the context score) output; and the sentence score, represented as {score}, and the level of hierarchy, represented as {pathscore}, used in query processing as a part of the relevancy ranking generation. Sinha [0096] also teaches for an exemplary query processing system: context-based relevancy ranking of the corpus in the search system. Sinha [0101] also teaches extracted contexts.)

Re. CLAIM 8, the subject matter of claim 8 is essentially defined in terms of a system, which is technically corresponding to claim 1. Since claim 8 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.
Furhter, Sinha/Tripathi teaches one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions (Sinha [0046] teaches programmable microprocessor. Sinha Fig. 2 teaches memory. Sinha [0064] teaches “circuitry” including storage media.)

Re. CLAIM 12, the subject matter of claim 12 is essentially defined in terms of a system, which is technically corresponding to claim 5. Since claim 12 is analogous to claim 5, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.

Re. CLAIM 13, the subject matter of claim 13 is essentially defined in terms of a system, which is technically corresponding to claim 6. Since claim 13 is analogous to claim 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.

Re. CLAIM 14, the subject matter of claim 14 is essentially defined in terms of a system, which is technically corresponding to claim 7. Since claim 14 is analogous to claim 7, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.

Re. CLAIM 15, the subject matter of claim 15 is essentially defined in terms of a manufacture, which is technically corresponding to claims 1 and 8. Since claim 15 is analogous to claims 1 and 8, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1 and 8.

Re. CLAIM 19, the subject matter of claim 19 is essentially defined in terms of a manufacture, which is technically corresponding to claim 5. Since claim 19 is analogous to claim 5, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.

Re. CLAIM 20, the subject matter of claim 20 is essentially defined in terms of a manufacture, which is technically corresponding to claim 7. Since claim 20 is analogous to claim 7, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.

Claim(s) 2, 4, 9, 11, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 2020/0004876) in view of Tripathi et al. (US 2020/0090790) and Tithi et al. (2014) (NPL document, see PTO-892). 

Re. CLAIM 2, Sinha/Tripathi teaches the method of claim 1, further comprising:
initializing arrays, wherein arrays consist of a first array for a concept of a first trial, a second array for the second concept of a second trial, and a shared concept array for shared concepts between the first and second trial (Sinha Fig. 7 and [0077] teaches generating a set of contexts e.g. context hierarchies and tables; a first set of contexts; and a second set of contexts. Tripathi [0074] teaches clinical trials documents. Sinha [0077] also teaches storing the documents (Tripathi’s clinical trials documents) and sets of contexts. The Examiner interprets a first clinical trial document associated with the first set of contexts and a second clinical trial document associated with the second set of contexts. Sinha Fig. 10 and [0034] teaches a set of search terms (a shared concept array).);
removing items from the first array for the concept of the first trial and the second array for the second concept of the second trial (Sinha Fig. 8 and [0091] teaches removing context elements from the context information by changing a context value to zero.);
calculating an edit cost for each removed item (The Specification (at pg. 12, para. 0037) describes edit cost as calculated by a ‘clinical trial similarity calculation program’. Sinha [0113] teaches the edit distance algorithm. Also, Sinha [0129-132] teaches calculating traversal path cost. Alternately, Sinha [0105, 0113-0116] teaches edit distance score dj.), 
wherein […] edit distance […] the extracted values from each section of the received clinical trial data differ between the first trial and the second trial ([0101]-[0103] teaches extracted contexts (values) for sentences/segments and documents (received clinical trial data). [0113] - [0116] & [0118] teaches the edit distance algorithm utilized for searching the set of electronic documents, where m = number of matching characters, t = ½ the number of transpositions, and dj = distance for strings s1 (section of the first clinical trial document) and s2 (section of the second clinical trial document). The Examiner interprets that dj > 0 for each combination of s1 and s2 used for comparing two clinical trial documents that are not identical copies, i.e., that the received clinical trial documents differ as reflected by the Jaro distance (dj).); and
accumulating the calculated edit cost (Sinha [0113] teaches the edit distance algorithm. Also, Sinha [0127-0135] teaches adding the traversal path values to calculate the total hierarchical weightage for a given context. Alternately, Sinha [0113-0116] teaches accumulating the Edit Distance Score dj.)

Sinha/Tripathi may not teach a small cost is added to the edit distance when the extracted values from each section of the received clinical trial data differ between the first trial and the second trial.
	Tithi teaches a small cost is added to the edit distance when the extracted values differ (Pg. 25, B. Edit distance, para. 1: The edit distance problem is defined as finding (adding) the minimum edit cost to convert one string or data object (Sinha’s s1) into another string or data object (Sinha’s s2). Pg. 25, B. Edit Distance, 1) Overview, para. 3: “… we assume that the cost… is 1” (a small cost). The Examiner interprets an edit distance algorithm (Sinha’s Jaro distance) as adding at least 1 to the edit distance (Sinha’s dj score) such that s1 and s2 differ.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method of exploiting spatial architectures for edit distance algorithms of Tithi et al. to calculate edit distance (and disclose more details about such calculations) and to use this information as part of contextual ranking of search results systems and methods as taught by Sinha/Tripathi, with the motivation of solving the edit distance problem of great import to data mining of text and improving performance and energy efficiency on edit distance (see Tithi, pg. 25, B. Edit Distance, para. 1).

Re. CLAIM 4, Sinha/Tripathi teaches the method of claim 1, further comprising:
comparing concepts remaining in a first array for the concept of the first trial and the second array for the second concept of the second trial, wherein the remaining concepts are concepts other than the shared concepts and matched concepts (Sinha Fig. 7 and [0077] teaches generating a set of contexts e.g. context hierarchies and tables; a first set of contexts; and a second set of contexts. Sinha [0077] also teaches storing the documents and sets of contexts. The Examiner interprets a first document associated with the first set of contexts and a second document associated with the second set of contexts. Sinha Fig. 8 and [0091] teaches editing the context elements/nodes of the sets of contexts (e.g. Fig. 7). Sinha [0130, 0131] teaches parent and child nodes (matched concepts). The Examiner interprets a two sets of contexts that do not share the same contexts or parent or child contexts as the concepts remaining. Tripathi [0074] teaches clinical trials documents. Tripathi [0080] teaches using edit distance (comparing concepts remaining).);
removing the remaining concepts from the first array for the concept of the first trial and the second array for the second concept of the second trial (Sinha Fig. 8 and [0091] teaches editing the context elements of the sets of contexts (e.g. Fig. 7); and removing context elements from context information/set of contexts by changing a context value to zero. The Examiner interprets a user editing the context information of each to remove concepts that are not same concepts or parent and child node concepts.);
calculating an edit cost for each removed item (The Specification (at pg. 12, para. 0037) describes edit cost as calculated by a clinical trial similarity calculation program using an undisclosed algorithm. Sinha [0113] teaches the edit distance. Sinha [0129-132] teaches calculating traversal path cost. Alternately, Sinha [0105, 0113-0116] teaches edit distance score dj.),
wherein […] edit distance […] the extracted values from each section of the received clinical trial data differ between the first trial and the second trial ([0101]-[0103] teaches extracted contexts (values) for sentences/segments and documents (received clinical trial data). [0113] - [0116] & [0118] teaches the edit distance algorithm utilized for searching the set of electronic documents, where m = number of matching characters, t = ½ the number of transpositions, and dj = distance for strings s1 (section of the first clinical trial document) and s2 (section of the second clinical trial document). The Examiner interprets that dj > 0 for each combination of s1 and s2 used for comparing two clinical trial documents that are not identical copies, i.e., that the received clinical trial documents differ as reflected by the Jaro distance (dj).); and
accumulating the calculated edit cost (Sinha [0113] teaches the edit distance algorithm. Also, Sinha [0127-0135] teaches adding the traversal path values to calculate the total hierarchical weightage for a given context. Alternately, Sinha [0113-0116] teaches accumulating the Edit Distance Score dj.) 

Sinha/Tripathi may not teach a small cost is added to the edit distance when the extracted values from each section of the received clinical trial data differ between the first trial and the second trial, but Tithi et al. does (see claim 2 prior art rejection).

Re. CLAIM 9, the subject matter of claim 9 is essentially defined in terms of a system, which is technically corresponding to claim 2. Since claim 9 is analogous to claim 2, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2.

Re. CLAIM 11, the subject matter of claim 11 is essentially defined in terms of a system, which is technically corresponding to claim 4. Since claim 11 is analogous to claim 4, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.

Re. CLAIM 16, the subject matter of claim 16 is essentially defined in terms of a manufacture, which is technically corresponding to claim 2. Since claim 16 is analogous to claim 2, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2.

Re. CLAIM 18, the subject matter of claim 18 is essentially defined in terms of a manufacture, which is technically corresponding to claim 4. Since claim 18 is analogous to claim 4, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Tripathi, Tithi, and Oliveira et al. (US 2019/0114304). 

Re. CLAIM 3, Sinha/Tripathi teaches the method of claim 1, further comprising:
[…] to find related concepts between a first array for the concept of the first trial and the second array for the second concept of the second trial (Sinha Fig. 7 and [0077] teaches generating a set of contexts e.g. context hierarchies and tables; a first set of contexts; and a second set of contexts. Sinha [0077] also teaches storing the documents and sets of contexts. The Examiner interprets a first document associated with the first set of contexts and a second document associated with the second set of contexts. Tripathi [0074] teaches clinical trials documents. Sinha Fig. 10 and [0034] teaches a set of search terms (related concepts/a shared concept array).);
removing items from the first array for the concept of the first trial and the second array for the second concept of the second trial (Sinha Fig. 8 and [0091] teaches removing context elements from the context information by changing a context value to zero.);
calculating an edit cost for each removed item (The Specification (at pg. 12, para. 0037) describes edit cost as calculated by a clinical trial similarity calculation program using an undisclosed algorithm. Sinha [0113] teaches the edit distance. Also, Sinha [0129-132] teaches calculating traversal path cost. Alternately, Sinha [0105, 0113-0116] teaches edit distance score dj.), 
([0101]-[0103] teaches extracted contexts (values) for sentences/segments and documents (received clinical trial data). [0113] - [0116] & [0118] teaches the edit distance algorithm utilized for searching the set of electronic documents, where m = number of matching characters, t = ½ the number of transpositions, and dj = distance for strings s1 (section of the first clinical trial document) and s2 (section of the second clinical trial document). The Examiner interprets that dj > 0 for each combination of s1 and s2 used for comparing two clinical trial documents that are not identical copies, i.e., that the received clinical trial documents differ as reflected by the Jaro distance (dj).); and
accumulating the calculated edit cost (Sinha [0113] teaches the edit distance algorithm. Also, Sinha [0127] – [0135] teaches adding the traversal path values to calculate the total hierarchical weightage for a given context. Alternately, Sinha [0113] – [0116] teaches accumulating the Edit Distance Score dj.) 

Sinha/Tripathi may not teach a small cost is added to the edit distance when the extracted values from each section of the received clinical trial data differ between the first trial and the second trial, but Tithi et al. does (see claim 2 prior art rejection).

Sinha/Tripathi/Tithi may not teach using ontology.
Oliveira teaches using ontology ([0046, 0052] teach computing the concept edge and using ontology to obtain SNOMED-CT “is-a” relationships, which are semantic relationships between clinical concepts.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method of modeling free-text clinical documents of Oliveira to obtain semantic relationships to clinical concepts and to use this information as part of a method for contextual ranking as taught by Sinha, with the motivation improving search accuracy over syntactic search systems and supporting clinical workflow and cognitive clinical reasoning (see Sinha at para. 0004; and Oliveira at para. 0004).

Re. CLAIM 10, the subject matter of claim 10 is essentially defined in terms of a system, which is technically corresponding to claim 3. Since claim 10 is analogous to claim 3, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.

Re. CLAIM 17, the subject matter of claim 17 is essentially defined in terms of a manufacture, which is technically corresponding to claim 3. Since claim 17 is analogous to claim 3, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.

Response to Arguments
Rejections under 35 U.S.C. §112(a)
Regarding the rejection of Claims 2-4, 9-11 and 16-18, the Examiner has considered the Applicant’s arguments and finds them persuasive. One of ordinary skill in the art of edit distance techniques would find that the applicant’s argument is persuasive based on the written description found in the Applicant’s disclosure at [0036], where the Specification describes “a cost may be associated with each removal of matched concepts. Such cost may be added to the overall edit distance”. The rejection from the previous office action is hereby withdrawn, and no rejections under 112(a) are present for the claims at this time.

Rejections under 35 U.S.C. §112(b)
Regarding the rejection of Claims 2-4, 9-11 and 16-18, the Applicant has amended the claims to overcome the previous indefiniteness rejections. The rejection from the previous office action is hereby withdrawn, and no rejections under 112(b) are present for the claims at this time.

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-20, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:
“Applicant's claimed invention is the eligible subject matter. More specifically, Applicant submits that the claimed invention demonstrates a practical application of the exception” (Remarks, pg. 10).
Regarding (a), the Examiner respectfully disagrees and submits the basis of rejection as necessitated by amendment.  
“the Memorandum Regarding Recent Subject Matter Eligibility Decisions, issued on November 2, 2016, provides that "[a]n 'improvement in computer-related technology' is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of 'rules' (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer."” (Emphasis added) (Remarks, pg. 11).
Regarding (b), the Examiner respectfully submits that the prior art of record used for the prior art rejection have shown that a computer performs the functional limitations of the claims such that the claimed functions were previously performable by a computer. Further, there is absolutely no evidence on the record that the claimed invention could not previously be performed on a computer. Note that this test does not state that the abstraction idea was not previously performed by a computer (a novelty argument), rather that computer could not previously be programmed to perform the abstract idea (see McRO). 

Regarding the rejection of Claims 2-7, 9-14 and 16-20, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is also maintained.



Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-20, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:
	(a) “the Examiner alleges that Sinha and Tripathi allegedly disclose “generating a summary of the calculated overall similarity and provide the user with a summary report” (Remarks, pg. 12).
Regarding (a), the Examiner respectfully submits the basis of rejection as necessitated by amendment of independent claim 1, etc. Given broadest reasonable interpretation, Sinha in view of Tripathi teaches and/or renders obvious dependent claim 5 limitation of “generating a summary of the calculated overall similarity and provide the user with a summary report”. Sinha [0002, 0005] teaches contextual search rankings (summary reports) that comprise the most relevant electronic documents searched for by the user according to edit distance. Tripathi [0080] teaches calculating the similarity score (overall similarity) using edit distance. Sinha [0068] teaches providing output (Sinha’s contextual search rankings and Tripathi’s similarity scores) to the user.
	(b) “Particularly, the Examiner alleges that Tripathi [0080] teaches calculating a similarity score using edit distance. Tripathi, in pertinent part of paragraph [0080], provides: “…determining a similarity score. Specifically, the processing module is 
Regarding (b), the Examiner respectfully disagrees and submits the basis of rejection as necessitated by amendment. Given broadest reasonable interpretation, Sinha in view of Tripathi teaches and/or renders obvious the claimed feature, “wherein the overall similarity score is computed against the entire corpus of the existing trials”. Sinha teaches “wherein the […] is computed against the entire corpus of the existing trials”. Sinha [0096] teaches generating a context-based relevancy ranking of a corpus (the entire corpus) in a search system; and an algorithm implemented on a contextual search ranking system (the entire corpus). Sinha [0105], [0113] teaches an Edit Distance score is computed while searching the set of electronic documents (against the entire corpus). Whether or not Sinha teaches an overall similarity score based on a weighted distance (see Sinha [0120], “Jaro-Winkler distance”; and [0121], “scaling factor”), Tripathi [0080] teaches the similarity score (overall similarity score) calculated using edit distance technique (implemented on Sinha’s contextual search ranking system to generate the context-based relevancy ranking of the corpus).

The Examiner notes, in response to an arguments against references individually, one cannot show non-obviousness by attacking references individually where rejections are In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding the rejection of Claims 2-7, 9-14 and 16-20, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is also maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wei et al. (2014). Wei is included on the PTO-892 for ranking highly in an IP (dot) com search. Also, Wei appeared in Applicant’s IDS for a co-pending U.S. application 16/573,164 (an application that was checked for double patenting).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.M.W./Examiner, Art Unit 3626         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626